NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW .IERSEY
RONALD KEEFE,
Plaintiff, : Civ. No. 18-14512 (AET-TJB)
v.
SI-IARON KEEFE, et al, : OPINION
Defendants.

 

THOMPSONl U.S.D.,l.

This matter comes before the Court on Ronald Keefe’s civil rights complaint brought
pursuant to 42 U.S.C. § 1983. (ECF No. 1). This Court must now review the complaint pursuant
to 28 U.S.C. § 1915(e)(2) to determine whether it should be dismissed as frivolous or malicious,
for failure to state a claim upon which relief may be granted, or because it seeks monetary relief
from a defendant who is immune from suit.

District courts must review complaints in those civil actions in which a plaintiff is
proceeding in forma pauperis 28 U.S.C. § 1915(e)(2)(B). The Court must sua sponte dismiss
any claim that is frivolous, is malicious, fails to state a claim upon which relief may be granted,
or seeks monetary relief from a defendant who is immune from such relief. According to the
Supreme Court’s decision in Ashcrof! v. Iqbal, “a pleading that offers ‘labels or conclusions’ or
‘a formulaic recitation of the elements of a cause of action will not do.”’ 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To survive sua

sponte screening for failure to state a claim, the complaint must allege “sufficient factual matter"

to show that the claim is facially plausible. Fowler v. UPMS Shadyside, 578 F.3d 203, 210 (3d
Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)
(quoting Iqbal, 556 U.S. at 678). ln determining the sufficiency of a pro se complaint, the Court
must be mindful to construe it liberally in favor of the plaintiff. .S'ee Erickson v. Pardus, 551 U.S.
89, 93-94 (2007) (following Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also United Sta!es
v. Day, 969 F.2d 39, 42 (3d Cir. 1992). However, pro se litigants “still must allege sufficient
facts in their complaints to support a claim.” Mala v. Crowu Bay Marina, Inc., 704 F.3d 239, 245
(3d Cir. 2013) (citation omitted).

Plaintiff submits to the Court claims that were previously dismissed by the Honorable
Garrett E. Brown, Jr., D.N.J., on June 17, 1992. See Keefe v. Keefe, No. 91-4734 (D.N.J. June 17,
1992). The claims in the complaint date back to January 1989 when Plaintiff was arrested for
violating the terms of a domestic violence restraining order. (ECF No. 1 ‘][‘][ 3-4). He alleges the
Union Beach Police Department assaulted him during the wrongful arrest. (ld.). He was put in
jail, arraigned, and eventually went to trial on charges of violating the order and resisting arrest.
(Ia’. ‘][ 5). While Plaintiff was in jail, he filed a federal civil rights complaint asserting that his
civil rights were violated by the state interfering with his parental rights. (Keefe v. Keefe, No. 89-
216 (D.N..l. closed May 9, 1990)). Plaintiff alleges the complaint was dismissed for lack of
prosecution because the summonses were delivered to his home while he was in jail. (ECF No. 1
‘l[ 6). Plaintiff further alleges the Union Beach Police used excessive force while arresting him
and did not have a warrant. (Id. l]I‘|[ 11-12). In addition, he alleges he was assaulted when he

arrived at the police station. (Id. ‘][ 13).

1\€‘

Plaintiff’s claims have already been adjudicated in court, Keefe, No. 91-4734, and,
alternatively, are barred by the two-year statute of limitations for filing complaints under §
1983.l See Wi`lson v. Garci`a, 471 U.S. 261, 276 (1985); Di'qiie v. N.J. State Police, 603 F.3d 181,
185 (3d Cir. 2010) (New Jersey's two-year limitations period for personal injury applies to
claims under § 1983). As these are non-curable defects, the complaint is dismissed with
prejudice.

An appropriate order follows.

DATED: /{f{ _2019 @- »//

ANNE E. Ti-ioiviPsoN l
United States District Judge

 

 

 

 

 

' “Although the running of the statute of limitations is ordinarily an affirmative defense, where
that defense is obvious from the face of the complaint and no development of the record is
necessary, a court may dismiss a time-barred complaint sua sponte under § 28 U.S.C. §
1915(e)(2)(B)(ii) for failure to state a claim.” Ostiim` v. Wa Wci's Mart, 532 F. App’x l lO, l l 1-
12 (3d Cir. 2013) (per curiam).

